UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Maria Alejandra Celimen Savino, et al.,
Petitioners, Civ. No. 1:20-cv-10617
s AFFIDAVIT OF
Thomas Hodgson, et al., ) REENA PARIKH
Respondents.
)

 

I, Reena Parikh, being duly sworn, do depose and declare that the following statements

are true to the best of my knowledge:
1. My name is Reena Parikh. I am a member in good standing in every jurisdiction
to which I am admitted to practice: New York (# 5306287) and New Jersey (# 048202011).
2. Iam a Robert M. Cover Clinical Teaching Fellow at Yale Law School, 127 Wall
Street, New Haven, CT, where I co-teach in the Worker & Immigrant Rights Advocacy Clinic.
3, There are no disciplinary actions pending against me in any jurisdiction. I have
not been denied admission of any kind or been disciplined by any court, nor has any kind of
admission of mine been revoked for misconduct in this court or any court.
4. have read and am familiar with the Local Rules of the United States District
Court for the District of Massachusetts and agree to comply with them.
Signature: Ke fi a
Date: 5 / 24/. 20]
Subscribed and sworn to bgfore me, a notary public, on thisot day of March, 2020. Rey

| \ seca? 2 ee
OU)

o:
ie yt re

BACHO SEs

 

—
one
